                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY

DARNELL HAGAN,                                              Civil Action No. 18-14063(MCA)

                  Plaintiffs,

          v.                                                            OPINION

NEW JERSEY STATE PAROLE BOARD,
et al.,

                  Defendants.



   I.          INTRODUCTION

          This matter has been opened to the Court by Plaintiff’s filing of a civil rights complaint

and an application to proceed infonnapauperis (“1EV’). At this time, the Court will grant

Plaintiffs IEP application and screen the Complaint for dismissal. For the reasons explained

below, the Court will dismiss Plaintiffs claims for reliefç as described in this Opinion, as to all

Defendants pursuant to 28 U.S.C.     §   1915(e)(2)(B). Unless otherwise stated, the dismissal is

without prejudice, and Plaintiff may file an amended complaint within 30 days to the extent he

can cure the deficiencies in his cLaims.

    II.        FACTUAL BACKGROUND

          The Court begins by noting that parts of Plaintiffs submission are illegible or blank, see

ECF No. 1, at 5-8, and the Court screens the Complaint based on the “Statement of Claims”

portion of the Complaint. The Complaint alleges that Defendant Parole Officer Robert Wall

arrested Plaintiff at parole headquarters in June 2017 for parole violations, which consisted of

“use of social media, leaving the state without prior approval, and a music video with a prop

firearm.” BCE No. 1, Compl. at 9. It is not clear from the Complaint if Plaintiff contests or



                                                     1
concedes that he committed these parole violations. After his arrest on these parole violations,

Plaintiff was hand cuffed, and his cell phone, wallet, and keys were confiscated by Parole Officer

Wall. Id. Wall and the other parole officers named in the Complaint searched Plaintiffs car and

took Plaintiff to his residence, which Plaintiff rents from his mother and sister. Id. at 9-10. At

the apartment, Plaintiff observed Parole Officer Wall retrieve a book bag front the trunk of

Wall’s car before entering the apartment for approximately four minutes. Id at 9. Parole

Officer Wall returned from the apartment and read Plaintiff his Miranda rights. Id. According

to Plaintiff, his room in the apartment was locked and Parole Officer Wall used the keys he

confiscated from Plaintiff to gain entry to the room. Id Parole Officer Wall then “allegedly”

found a bag with heroin at the bottom in Plaintiffs room. Id Parole Officer Wall also found a

set of keys that he used to unlock three safes in Plaintiff’s room. Id. It is not clear if anything

was found in the safes. According to the Complaint, other law enforcement officers, including

state troopers, also participated in the search. Id.

         The Complaint states that the search was conducted with “no warrant, consent, or exigent

circumstances.” Id at 10. During the search, Plaintiff was instructed to sit in the living room

with his mother and sister, id. The Complaint also appears to allege that the search violated his

mother’s Fourth Amendment rights and exacerbated her health conditions. Id. Plaintiff seeks

damages for the violations of his civil rights and various fomis of injunctive relief Id at II. It

is not clear from the Complaint whether Plaintiff pleaded guilty to the parole violations or other

crimes related to the search, but he states that he is serving the remainder of his sentence. See

id.   Compl. at 2.




                                                       2
                                         4’_                         ....,




   III.      STANDARD OF REVIEW

          Under the PLRA, district courts must review complaints in those civil actions in which a

person is proceeding in formapauperis. See 28 U.S.C.          §    1915(e)(2)(B). The PLR.A directs

district courts to sua sponte dismiss any claim that is frivolous, is malicious, fails to state a claim

upon which relief may be granted, or seeks monetary relief from a defendant who is immune

from such relief. Id. “The legal standard for dismissing a complaint for failure to state a claim

pursuant to 28 U.S.C.    §   1915(e)(2)(B)(ii) is the same as that for dismissing a complaint pursuant

to Federal Rule of Civil Procedure l2(b)(6).” Schreane v. Seana, 506 F. App’x 120, 122 (3d Cir.

2012) (citing Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000)); Mitchell v. Beard, 492 F.

App’x 230, 232 (3d Cir. 2012) (discussing 28 U.S.C.       §       1997e(c)(1)); Courteau v United States,

287 F. App’x 159, 162 (3d Cir. 2008) (discussing 28 U.S.C.            §      1915A(b)).

          Here, Plaintiffs Complaint is subject to screening under 28 U.S.C.              §   1915(e)(2)(B).

When reviewing a motion to dismiss under Fed. R. Civ. P. 12(b)(6), courts first separate the

factual and legal elements of the claims, and accept all of the well-pleaded facts as true. See

Fowler v. UPIvIC Shadyside. 578 F.3d 203, 210—11 (3d Cir. 2009). All reasonable inferences

must be made in the plaintiffs favor. See In reIns. Brokerage Antitrust Lirig., 618 F.3d 300,

314 (3d Cir. 2010). The Complaint must also allege “sufficient factual mafter” to show that the

claim is facially plausible. Fowler, 578 F.3d at 210 (citation omitted). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Fair Wind Sailing, Inc. v.

Dempster, 764 F.3d 303. 308 n.3 (3d Cir. 2014) (quoting Iqbal, 556 U.S. at 678).

          Courts are required to liberally construe pleadings drafted by prose parties. Tucker v.

Hewlett Packard, Inc., No. 14-4699 (RBKJKMW), 2015 WL 6560645, at *2 (D.N.J. Oct. 29,



                                                     3
2015) (citing IJaines v. Kerner, 404 U.S. 519, 520 (1972)). Such pleadings are “held to less

strict standards than formal pleadings drafted by lawyers.” Id. Because Plaintiff is proceeding

pro se. his filings will be liberally construed, but he is still required to allege sufficient facts in

his complaint to support a valid claim. See Gibney v. Fitzgibbon. 547 F. App’x 111, 113 (3d Cir.

2013) (citing Ala/a v. Crown Bay Marina, Inc., 704 F.3d 239, 244—45 (3d Cir. 2013)). To do so,

Plaintiff must plead enough facts, accepted as true, to plausibly suggest entitlement to relief. Id.

(citing Bistrian v. Levi, 696 F.3d 352, 365 (3d Cir. 2012) (citing Ashcrofi v. Iqbal, 556 U.S. 662,

675 (2009)).

    IV.      ANALYSIS

          The Court construes Plaintiff to seek relief pursuant to 42 U.S.C.        §   1983 and to allege

violations of his and his mother’s Fourth Amendment rights) Section 1983 provides in relevant

part:

                          Every person who, under color of any statute, ordinance,
                 regulation, custom, or usage, of any State or Territory subjects,
                                                                              ...




                 or causes to be subjected, any citizen of the United States or other
                 person within the jurisdiction thereof to the deprivation of any
                 rights, privileges, or immunities secured by the Constitution and
                 laws, shall be liable to the party injured in an action at law, suit in
                 equity, or other proper proceeding for redress....

Thus, to state a claim for relief under   §   1983, a plaintiff must allege, first, the violation of a right

secured by the Constitution or laws of the United States and, second, that the alleged deprivation

was committed or caused by a person acting under color of state law. West v. Atkins, 487 U.S.

42,48 (1988); Fiecknick     i   Pennsylvania, 36 F.3d 1250, 1255—56 (3d Cir. 1994).

          From the outset, the Court will dismiss with prejudice the Complaint against the New

Jersey State Parole Board, as it is well established that this Defendant is not “a person” amenable



  The Court does not construe Plaintiff to allege any state law claims for relief.
                                                       4
to suit under   §   1983. See Willy. Michigan Dept. ofState Police, 491 U.S. 58, 64, 70—71 and n.
                                                                     *3 (D.N.J. July 30,
10(1989); Bendy v. Ross, No. CIV.A.08-0864(FLW), 2008 WL 2945979, at

2008) (citing Madden v New Jersey State Parole Board. 438 F.2d 1189, 1190 (3d Cir. 1971)

(stating that New Jersey Parole Board not a person under     §   1983)); Corradi v. New Jersey State

Parole Bd., No. CV 16-5076 (FLW), 2017 WL 5762391, at *2 (D.N.J. Nov. 28, 2017) (same).

To the extent Plaintiff seeks damages from the individual Defendants in their official capacities,

such claims are also dismissed with prejudice.2

        The Court next construes the Complaint to allege that the individual Defendants violated

Plaintiffs Fourth Amendment rights in their personal capacities. See Gregory, 843 F.2d at 120

(“Personal-capacity damage suits under section 1983 seek to recover money from a government

official, as an individual, for acts performed under color of state law{.1”). “The fundamental task

of any Fourth Amendment analysis is assessing the reasonableness of the government search.”

United States v Sczubelek, 402 F.3d 175, 182 (3d Cir. 2005). Whether a search is reasonable

under the general Fourth Amendment totality of the circumstances approach “is determined by

assessing, on the one hand, the degree to which it intrudes upon an individual’s privacy and, on

the other, the degree to which it is needed for the promotion of legitimate governmental




2 “Personal-capacity damage suits under section 1983 seek to recover money from a government
official, as an individual, for acts performed under color of state law. Official-capacity suits, in
contrast, generally represent only another way of pleading an action against an entity of which an
officer is an agent.” Gregory v. Chehi, 843 F.2d 111, 120 (3d Cir. 1988); see Monell v.
Department ofSocial Servs., 436 U.S. 658, 690 n. 55 (1978). “As long as the government entity
receives notice and an opportunity to respond, an official-capacity suit is, in all respects other
than name, to be treated as a suit against the entity.” Kentucky v Graham, 473 U.S. 159, 166,
(1985) (“Official-capacity suits ‘generally represent only another way of pleading an action
                                    ...




against an entity of which an officer is an agent.’ “); Sutton v. City of Phila., 21 F. Supp.3d 474,
493 (E.D. Pa. 2014) (“A suit against an individual in his or her official capacity ‘is not a suit
against the official, but rather a suit against the official’s office.” (citing Will, 491 U.S. at 71,
and Kentucky, 473 U.S. at 165).
                                                    5
interests.” Samson v. California, 547 U.S. 843, 848 (2006); see United States v. Williams, 417

F.3d 373, 378 (3d Cir. 2005). It is well established that parolees have “severely diminished

expectations of privacy by virtue of their status alone” because they consent to restrictive parole

conditions such as reporting requirements, travel limitations, and drug testing in exchange for

early release from prison. Samson, 547 U.S. at 852. By contrast, a state’s “overwhelming

interest” in supervising parolees to reduce recidivism “warrant [sJ private intrusions that would

othenvise not be tolerated under the Fourth Amendment.” Id. at 853.

        In order to conduct a search of a probationer, the government need only have “reasonable

suspicion” that he has engaged in criminal activity or has violated the terms of probation.3 United

States v Baker, 221 F.3d 438, 443-44 (3d Cir. 2000); see also Griffin v. Wisconsin, 483 U.S.

868, 873-76 (“A State’s operation of a probation system ... presents ‘special needs’ ... that may

justify departures from the usual warrant and probable-cause requirements.... A warrant

requirement would interfere to an appreciable degree with the probation system        ). Reasonable

suspicion is a “commonsense, nontechnical” concept that deals with “the factual and practical



 Likewise, under New Jersey law, N.J.A.C. I OA:26-6.3(a) permits a parole officer to conduct a
search of a parolee’s residence when
                1. There is a reasonable suspicion to believe that evidence of a
               violation of a condition of parole would be found in the residence
               or contraband which includes any item that the parolee cannot
               possess under the conditions of parole is located in the residence;
                and

                2. The search is approved by the parole officer’s supervisor or
                circumstances exist which require immediate action without prior
                approval from the supervisor.

 Under N.J.A.C. I OA:26- 1.3, “reasonable suspicion” means a belief that an action is necessary
 based upon specific and articulable facts that, taken together with rational inferences from those
 facts, reasonably support a conclusion such as that a condition of parole has been or is being
 violated by a parolee.


                                                   6
considerations of everyday life on which reasonable and prudent men, not legal technicians, act.”

Ornelas v. United States, 517 U.s. 690, 695 (1996) (internal quotation marks omitted). “To

decide whether ‘reasonable suspicion’ exists, courts consider the totality of the circumstances to

determine whether the ‘officer ha[dJ a particularized and objective basis for suspecting legal

wrongdoing[.1” United Slates v. Williams, 417 F.3d 373, 376 (3d Cir. 2005) (quoting United

States v. Arvizu, 534 U.S. 266, 273 (2002)); United States v. Wormsley, 708 F. App’x 72, 74—75

(3d Cir. 2017).

         Notably, a search of a parolee’s residence (or vehicle), as occurred here, may be

reasonable even if conducted without a warrant and without probable cause. See United States v.

Knights, 534 U.S. 112, 121 (2001); Grjffin, 483 U.S at 873—74; United States v Hill. 967 F.2d

902, 909 (3d Cir.1992). Reasonable suspicion suffices to justify a parole agent’s warrantless

search of premises that parolees are on or have control of, including a parolee’s residence, when

an agent reasonably believes that the premises contain evidence of a parole violation. See United

States   i&    Baker, 221 F.3d 438, 443—44 (3d Cir. 2000); Hill, 967 F.2d at 908—09; see also Shea v.

Smith. 966 F,2d 127, 131 (3d Cir. 1992) (a probation officer may enter third party home to

confirm whether probationer has violated a condition of probation where the officer “reasonably

believes” that the probationer resides there). An analysis of reasonable suspicion considers,

under the totality of the circumstances, whether an official “has a particularized and objective

basis for suspecting legal wTongdoing.” United States v. Arvizu, 534 U.S. 266. 273 (2002);

Keating v. Pittston City, 643 F. App’x 219, 223—24 (3d Cir. 2016).

              In light of his status as a parolee and the diminished expectations of privacy that

accompany that status, Plaintiff has not provided sufficient facts to plausibly suggest that the

 searches at issue violated his Fourth Amendment rights. Indeed, he acknowledges that he was



                                                        7
arrested for parole violations immediately prior to the searches in question, does not explicitly

contest that he committed such violations, and has not provided any facts showing that the parole

officers and other law’ enforcement officials did not have reasonable suspicion that Plaintiff had

either violated the terms of his parole or committed another crime. Instead. he alleges that the

searches were conducted without his consent, a warrant, or exigent circumstances. Under the

law, however, a parole agent may conduct a warrantless search where there is reasonable

suspicion that either a crime or a violation of parole has occurred. For these reasons, the Court

will dismiss without prejudice Plaintiffs Fourth Amendment claims against the individual

Defendants in their personal capacities for failure to state a claim for relief, and Plaintiff may file

an Amended Complaint against one or more of these Defendants if he is able to provide facts

showing that the officers did not have reasonable suspicion to conduct the searches in question.

             The Court also notes that Plaintiff has identified Kevin Dees, Tristian Preseau, Brian

Valero. and Michael Almonte as additional Defendants who violated his Fourth Amendment

rights, but his allegations regarding these Defendants are largely conclusory. To be personally

liable under      §   1983, “[al defendant in a civil rights action must have personal involvement in the

alleged wrongs; liability cannot be predicated solely on the operation of respondeat superior.”

Rode   i’.   Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988); see also C.H. cx reL Z.H v. Oliva,

226 F.3d 198, 201 (3d Cir. 2000) (“It is, of course, well established that a defendant in a civil

rights case cannot be held responsible for a constitutional violation which he or she neither

participated in nor approved.”). If Plaintiff submits an Amended Complaint and names these

Defendants, he must plead additional facts showing how each of these Defendants participated in

the alleged wrongs.




                                                        8
         Finally, Plaintiff also appears to allege that his mother’s civil rights were violated when

her home was searched, and it is unclear if he seeks damages on her behalf. (ECF No. 1, Compl.

at 9-10.) A litigant in federal court has a right to act as his or her own counsel. See Osei-Afriyie

by Osei-Afriyie v. Med. CoiL ofPennsylvania, 937 F.2d 876, 882 (3d Cir. 1991). It is well

settled, however, that a prisoner acting pro se cannot assert claims on behalf of anyone but

himself or herself. With respect to the alleged violation(s) of Plaintiffs mother’s rights, Plaintiff

lacks standing to seek damages on his own behalf because litigants “cazmot rest a claim to relief

on the legal rights or interests of third parties.” Itiowe v. Robert Wood Johnson Univ. Hosp.

Hamilton, 556 F. App’x. 124, 125 (3d Cir. 2014) (citing Powers v. Ohio, 499 U.S. 400, 410

(1991)). Plaintiff also lacks the authority to assert claims on his mother’s behalf because a party

may not represent another pro se. See Id. (citing Osei—Afriyie, 937 F.2d at 883). As such, to the

extent Plaintiff seeks relief on behalf of his mother for violations of her civil rights, such claims

are dismissed. See Corradi. 2017 WL 5762391, at 1 (dismissing claim for violations of
                                               *



plaintiffs mother’s civil rights premised on unLawful search of mother’s home where plaintiff

resided).

    V.       CONCLUSION

         For the reasons explained above, the Court will grant Plaintiffs IFP and dismiss the

Complaint in its entirety at screening. The Complaint is dismissed with prejudice as to the New

Jersey State Parole Board. To the extent Plaintiff seeks damages from any of the individual

Defendants in their official capacities, such claims are also dismissed with prejudice. The

Complaint is otherwise dismissed without prejudice as stated in this Opinion. Within 30 days,

Plaintiff may file an amended complaint with respect to his own Fourth Amendment claims




                                                    9




                  --‘--
against the individual Defendants to the extent he can cure the deficiencies in those claims as

described in this Opinion.4 An appropriate Order follows.




                                                     M’adeline Cox Arleo, District Judge
                                                     United States District Court




 Plaintiff may not file an Amended Complaint with respect to the alleged violations of his
mother’s civil rights for the reasons stated in this Opinion.
                                                10
